 1   James H. Wilkins #116364
     WILKINS DROLSHAGEN & CZESHINSKI LLP
 2   6785 North Willow Avenue
     Fresno, California 93710
 3   Tel: (559) 438-2390
     Fax: (559) 438-2393
 4   j.wilkins@wdcllp.com

 5   Attorneys for Plaintiff, JENNIFER MARIE TUCKER

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
       JENNIFER MARIE TUCKER,                            Case No. 1:17-CV-01761-DAD-SKO
12
                              Plaintiff,                 STIPULATION TO CONTINUE TRIAL
13                                                       AND PRE-TRIAL DATES; ORDER
       v.
14
       AMCO INSURANCE               COMPANY,       and
15     DOES 1-25, inclusive,                             (Doc. 26)

16                            Defendants.

17

18                  Pursuant to stipulation of the parties and the parties’ February 25, 2019 conference

19   call with Magistrate Judge Sheila K. Oberto, the parties agree to continue dates as follows:

20

21    Event                                        Prior Date                  Continued Date

22    Expert Disclosures                           March 20, 2019              July 24 2019

23    Rebuttal Expert Disclosures                  April 4, 2019               August 7, 2019
      Expert Discovery Completion                  April 18, 2019              August 28 2019
24
      Non-Dispositive Motion Filing                April 24, 2019              June 26, 2019
25
      Non-Dispositive Motion Hearing               May 22, 2019                July 25, 2019
26
      Dispositive Motion Filing                    April 24, 2019              July 9, 2019
27
      Dispositive Motion Hearing                   May 21, 2019                August 6, 2019
28
 1    Pretrial Conference                         August 12, 2019 at 1:30   December 13, 2019 at
                                                  p.m.                      1:30 p.m.
 2
      Trial                                       October 3, 2019 at 8:30   February 11, 2020 at
 3                                                a.m.                      8:30 a.m .

 4

 5                  The parties are not requesting any continuance of any of the deadlines that have
 6   already passed.
 7                  Therefore, it is hereby stipulated and agreed:
 8                  The current Scheduling Order should be amended to set forth the above new
 9   deadlines relating to the new trial date:
10                  SO STIPULATED.
11

12
       Dated:      March 4, 2019                      WILKINS DROLSHAGEN & CZESHINSKI LLP
13

14
                                                      By:    /s/ James H. Wilkins
15                                                          James H. Wilkins
                                                            Attorneys for Plaintiff, JENNIFER MARIE
16                                                          TUCKER

17
18     Dated:      March 4, 2019                      GORDON REES SCULLY MANSUKHAN I, LLP

19

20                                                    By:    /s/ Matthew S. Foy
                                                            Matthew S. Foy
21                                                          Jennifer N. Wahlgren
                                                            Attorneys for Defendant, AMCO
22                                                          INSURANCE COMPANY

23

24

25
26

27

28
                                                     2
 1                                                       ORDER
 2               Pursuant to the parties’ above Stipulation (Doc. 26) and the parties’ February 25, 2019
 3
     conference call with the Court, and with good cause shown, the Court hereby ORDERS that the
 4
     case schedule, as amended on February 14, 2019 (Doc. 25), is modified as follows:1
 5

 6
         Event                                             Prior Date                        Continued Date
 7
         Expert Disclosures                                March 20, 2019                    July 24, 2019
 8
         Rebuttal Expert Disclosures                       April 4, 2019                     August 7, 2019
 9       Expert Discovery Completion                       April 18, 2019                    August 28, 2019
10       Non-Dispositive Motion Filing                     April 24, 2019                    June 26, 2019
11       Non-Dispositive Motion Hearing                    May 22, 2019                      July 25, 2019
12       Dispositive Motion Filing                         April 24, 2019                    July 9, 2019
13       Dispositive Motion Hearing                        June 4, 2019                      August 6, 2019

14       Pretrial Conference                               August 12, 2019 at 1:30           December 16, 2019 at
                                                           p.m.                              1:30 p.m.2
15
         Trial                                             October 8, 2019 at 8:30           February 11, 2020 at
16                                                         a.m.                              8:30 a.m.

17
18
     IT IS SO ORDERED.
19

20
     Dated:        March 8, 2019                                             /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24
     1
       The Court notes that the parties’ proposed dispositive motion filing and hearing dates are before the expert
25   discovery cut-off. The Court has previously cautioned the parties of the risk in setting a dispositive motion filing
     deadline before the end of discovery (see Doc. 25 at 3 n.1), and suggested that the parties continue all remaining
26   dates by ninety days during the telephonic conference on February 25, 2019. Accordingly, the Court presumes that
     the parties intended to set the dispositive motion deadlines set forth above and grants the parties’ request to amend
27   the schedule—without modifying their proposed dispositive motion dates.
     2
       The pretrial conference has been adjusted to comport with the customary dates and times for Judge Drozd’s pretrial
28   and jury trial calendar.
                                                               3
